UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


In Re: A. H. ROBINS COMPANY,           
INCORPORATED,
                          Debtor.


DIANE HIGGINS,                                  No. 02-1588
                 Claimant-Appellant,
                 v.
DALKON SHIELD CLAIMANTS TRUST,
                 Debtor-Appellee.
                                       
          Appeal from the United States District Court
        for the Eastern District of Virginia, at Richmond.
                James R. Spencer, District Judge;
                David G. Lowe, Magistrate Judge.
                         (CA-85-1307-R)

                  Submitted: September 20, 2002

                      Decided: October 7, 2002

      Before WIDENER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Diane Higgins, Appellant Pro Se. Orran Lee Brown, Sr., BOWMAN
& BROOKE, L.L.P., Richmond, Virginia, for Appellee.
2                    IN RE A. H. ROBINS COMPANY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Diane Higgins appeals the district court’s order denying her second
motion to set aside an alternative dispute resolution (ADR) award and
requesting that the Dalkon Shield Claimants Trust (the Trust) re-issue
checks representing payment of the award. We affirm.

   The ADR referee awarded Higgins $4000 for an episode of severe
pain and bleeding caused by the Dalkon Shield. Higgins moved to set
aside the ADR decision. The district court denied that motion, and
Higgins appealed. We affirmed. Higgins v. Dalkon Shield Claimants
Trust, No. 98-1076 (4th Cir. Aug. 20, 1998) (unpublished).

   Higgins refused to cash a number of checks that the Trust sent to
her in an effort to settle her claim. The Trust warned Higgins that fail-
ure to deposit the checks would result in disallowance of her claim
and loss of the right to payment of her claim. On March 22, 1999, the
Trust informed Higgins’ attorney that it had disallowed the claim and
that she would receive no further checks from the Trust.

   On March 1, 2002, the district court docketed a letter from Higgins
as a motion to set aside the ADR decision. In the letter, Higgins also
complained that the Trust had placed a stop payment order on some
stale checks that she had attempted to cash. The district court denied
the motion and Higgins’ apparent request that the Trust re-issue the
checks.

   Res judicata barred the district court from considering Higgins’
second motion to set aside the ADR decision. See Andrews v. Daw,
201 F.3d 521, 524 (4th Cir. 2000) (holding final judgment on merits
bars further claims by same parties based on same cause of action).
Further, the Trust’s decision to disallow Higgins’ claim and refuse to
issue further checks in payment of the claim is an action lying within
                    IN RE A. H. ROBINS COMPANY                     3
the day-to-day operations of the Trust. As such, the decision is not
subject to judicial review. See In re A. H. Robins Co. (Almalich v.
Dalkon Shield Claimants Trust), 197 B.R. 485, 487 (E.D. Va. 1994);
In re A. H. Robins Co. (Shukis v. Dalkon Shield Claimants Trust), 175
B.R. 204, 208-10 (E.D. Va. 1994). Finally, there is no merit to Hig-
gins’ complaint that a bank refused to honor stale checks.

   We therefore affirm. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        AFFIRMED